— Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered June 9, 1986, convicting defendant after a jury trial of grand larceny in the second and third degrees, and sentencing him to concurrent terms of 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), the People proved beyond a reasonable doubt that defendant shared the intent of his companion to steal the complainant’s property. Trial testimony indicated that defendant was side-by-side with his companion as the two quickly approached complainant and the companion snatched complainant’s jewelry. The suspects ran off together, looking over their shoulders and conversing. Defendant was heard saying "it’s cool” to his partner when it appeared that no one was after them, and "let’s split” as their pursuers approached. Although defendant did not grab the necklaces, the evidence clearly established that he intentionally aided his companion with the intent to deprive the complainant of her property (see, People v Corbett, 162 AD2d 415, lv denied 77 NY2d 837). Concur — Sullivan, J. P., Wallach, Kupferman and Ross, JJ.